Citation Nr: 0512592	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease.  

3.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with the 
initial disability evaluation assigned for service-connected 
sinusitis, gastroesophageal reflux disease, and left ear 
hearing loss.  Additionally, he disagreed with the denial of 
his claim for service connection for right ear hearing loss.  
After being furnished a statement of the case, the veteran 
filed a substantive appeal as to the issues listed on the 
title page above.  He did not appeal the denial of service 
connection for right ear hearing loss.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the service-connected sinusitis, 
gastroesophageal reflux disease, and left ear hearing loss, 
the Board has characterized these issues in accordance with 
the decision in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claims on appeal.  Initially, and 
with respect to the claims for higher initial evaluations for 
sinusitis and gastroesophageal reflux disease, the veteran 
alleged on a VA Form 9 filed in January 2004, that both 
disabilities had worsened in severity.  With respect to the 
sinusitis, he contended that he had more than 15 non-
incapacitating episodes of sinusitis during the past twelve-
month period.  He reported that he received private medical 
treatment of the sinusitis from Dr. J. B., in Pasadena, 
Maryland.  With respect to his service-connected 
gastroesophageal reflux disease, the veteran alleged that he 
recently had persistent problems with regurgitation, pyrosis, 
and substernal arm and shoulder pain.  He again reported 
current treatment with Dr. J. B.  

The Board finds that attempts to obtain the identified 
treatment records should be made prior to further 
adjudication of the claims.  

With respect to the claim for an initial compensable 
evaluation for service-connected left ear hearing loss, the 
record reflects that the veteran underwent a VA audiologic 
examination in October 2002.  On his VA Form 9, received in 
January 2004, the veteran alleged that he underwent further 
VA audiologic testing on November 13, 2003 at the VA Medical 
Center in Baltimore, Maryland.  Unfortunately, these test 
results are not of record.  The Board notes in this respect 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
treatment records from the identified VA facility, following 
the procedures prescribed in 38 C.F.R. § 3.159, as regards 
requesting medical records from Federal facilities.  

Accordingly, these matters are remanded to the RO, via the 
AMC, for the following development:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  In particular, the 
RO should request authorization to obtain 
records from Dr. J. B. of Pasadena, 
Maryland.   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  

3.  The RO should obtain the veteran's 
outstanding VA outpatient treatment 
records from the Baltimore, Maryland 
VAMC, to specifically include the 
November 2003 audiology examination.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims in light 
of all pertinent evidence (to 
specifically include evidence added to 
the record since the November 2003 
Statement of the Case) and legal 
authority.  If review of the records 
obtained suggests the need for additional 
examination to clarify or explain 
findings recorded, such examinations 
should be scheduled.

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



